Exhibit 10.6

FIFTH AMENDMENT TO

AGREEMENT OF SALE AND PURCHASE

This Fifth Amendment to Agreement of Sale and Purchase (the “Amendment”) is
entered into as of the 1st day of July, 2013, by and between JEFFERSON EQUITY
PARTNERS, LLC, a Tennessee limited liability company (“JEP”), OAK HILL PARTNERS,
LLC, a Tennessee limited liability company (“OHP”), KNOXVILLE EQUITY PARTNERS,
LLC, a Tennessee limited liability company (“KEP”), and EMORY DEVELOPMENT
PARTNERS, LLC, a Tennessee limited liability company, (“EDP”; JEP, OHP, KEP and
EDP being each referred to as a “Seller” and collectively as the “Sellers”), and
CHP PARTNERS, LP a Delaware limited partnership (“Purchaser”). Sellers and
Purchaser are sometimes collectively referred to herein as the “Parties”.

WITNESSETH:

WHEREAS, Purchaser and Sellers are parties to that certain Purchase Agreement of
Sale and Purchase having an Effective Date of April 3, 2013, as amended by that
certain First Amendment to Agreement of Sale and Purchase dated April 30, 2013,
and as further amended by that certain Second Amendment to Agreement of Sale and
Purchase dated May 10, 2013 and as further amended by that certain Third
Amendment to Agreement of Sale and Purchase dated May 13, 2013, and as further
amended by that certain Fourth Amendment to Agreement of Sale and Purchase dated
May 15, 2013 (collectively, the “Agreement”) wherein Sellers agreed to sell to
Purchaser, and Purchaser agreed to purchase from Sellers, the Portfolio (as such
term is defined in the Agreement); and

WHEREAS, JEP has reached an agreement to purchase Unit 101, Unit 102, and Unit
203 in the JEP Building with the owners thereof; and

WHEREAS, the Parties wish to add Unit 101, Unit 102, and Unit 203 to the
Portfolio.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

1. Deletion of Section 7.1(o). Section 7.1(o) is hereby deleted in its entirety,
provided however, Seller hereby covenants and agrees to terminate those certain
financing statements filed with the Tennessee Secretary of State as instruments
209033507 and 208055384, together with all amendments and extensions thereto and
all counterparts thereof of record in the land records or other public records,
within ten (10) business days following Closing. This provision shall survive
Closing.

2. Addition of Unit 101. The following Section 12.22 is added to the Agreement:

12.22 Unit 101. The Parties agree and acknowledge that as of the Effective Date,
Seller does not own Unit 101, but rather has only a contractual right to
purchase Unit 101 and that the Parties intend that Sellers shall acquire fee
title to Unit 101 prior to Closing. Accordingly, the Parties agree and
acknowledge that none of the representations made by Sellers hereunder shall be
effective with respect to Unit 101 as of the Effective Date. If JEP acquires fee
title to Unit 101 prior to the Closing Date and delivers a



--------------------------------------------------------------------------------

certificate to Purchaser making the same representations with respect to Unit
101 that the Sellers have made in Section 6.1 with respect to the Portfolio (the
“JEP Unit 101 Closing Certificate”), then, subject to Purchaser’s rights as set
forth elsewhere in the Agreement, Purchaser shall be obligated to take title to
Unit 101. In the event that JEP does not own Unit 101 as of the Closing Date or
is not willing to deliver the JEP Unit 101 Closing Certificate, each of JEP and
Purchaser shall have the right to terminate this Agreement with respect to Unit
101 only (but not with respect to the remainder of the Portfolio), in which
event the Purchase Price shall be reduced by the amount of Seven Hundred Seventy
Five Thousand and No/100 dollars ($775,000.00) and the Parties rights with
respect to the remainder of the Portfolio shall be unaffected. JEP shall be
obligated to deliver a JEP Unit 101 Closing Certificate unless JEP has a bona
fide, good faith belief that any representation set forth in Section 6.1 is
untrue. While the representations contained herein are not to be deemed to apply
to Unit 101 prior to the date on which Sellers acquire title to Unit 101, in the
event that Purchaser discovers any state of facts which would make any
representation from any Seller untrue were such representation to be applicable
to Unit 101, then Purchaser shall have the right to terminate this Agreement
with respect to Unit 101 only (but not with respect to the remainder of the
Portfolio), in which event the Purchase Price shall be reduced by the amount of
Seven Hundred Seventy Seven Thousand Five Hundred and No/100 dollars
($777,500.00) and the Parties rights with respect to the remainder of the
Portfolio shall be unaffected. At all times prior to Closing, Sellers shall
reasonably cooperate with Purchaser in Purchaser’s due diligence investigations
with respect to Unit 101, and shall use commercially reasonable efforts to cause
BP to reasonably cooperate with Purchaser in Purchaser’s due diligence
investigations with respect to Unit 101. To the extent that Seller obtains
Seller’s Actual Knowledge of any material fact or condition relating to Unit 101
which would (i) make any representation untrue were such representation
applicable to Unit 101, or (ii) the existence of which Seller could reasonably
anticipate would impact Purchaser’s desire to acquire title to Unit 101, Seller
shall promptly disclose such fact or condition to Purchaser in writing.

3. Addition of Unit 102. The following Section 12.23 is added to the Agreement:

12.23 Unit 102. The Parties agree and acknowledge that as of the Effective Date,
Seller does not own Unit 102, but rather has only a contractual right to
purchase Unit 102 and that the Parties intend that Sellers shall acquire fee
title to Unit 102 prior to Closing. Accordingly, the Parties agree and
acknowledge that none of the representations made by Sellers hereunder shall be
effective with respect to Unit 102 as of the Effective Date. If JEP acquires fee
title to Unit 102 prior to the Closing Date and delivers a certificate to
Purchaser making the same representations with respect to Unit 102 that the
Sellers have made in Section 6.1 with respect to the Portfolio (the “JEP Unit
102 Closing Certificate”), then, subject to Purchaser’s rights as set forth
elsewhere in the Agreement, Purchaser shall be obligated to take title to Unit
102. In the event that JEP does not own Unit 102 as of the Closing Date or is
not willing to deliver the JEP Unit 102 Closing Certificate, each of JEP and
Purchaser shall have the right to terminate this Agreement with respect to Unit
102 only (but not with respect to the remainder of the Portfolio), in which
event the Purchase Price shall be reduced by the amount of Two Million Four
Hundred Two Thousand Five Hundred and No/100 dollars ($2,402,500.00)



--------------------------------------------------------------------------------

and the Parties rights with respect to the remainder of the Portfolio shall be
unaffected. JEP shall be obligated to deliver a JEP Unit 102 Closing Certificate
unless JEP has a bona fide, good faith belief that any representation set forth
in Section 6.1 is untrue. While the representations contained herein are not to
be deemed to apply to Unit 102 prior to the date on which Sellers acquire title
to Unit 102, in the event that Purchaser discovers any state of facts which
would make any representation from any Seller untrue were such representation to
be applicable to Unit 102, then Purchaser shall have the right to terminate this
Agreement with respect to Unit 102 only (but not with respect to the remainder
of the Portfolio), in which event the Purchase Price shall be reduced by the
amount of Two Million Four Hundred Thousand and No/100 dollars ($2,400,000.00)
and the Parties rights with respect to the remainder of the Portfolio shall be
unaffected. At all times prior to Closing, Sellers shall reasonably cooperate
with Purchaser in Purchaser’s due diligence investigations with respect to Unit
102, and shall use commercially reasonable efforts to cause MC to reasonably
cooperate with Purchaser in Purchaser’s due diligence investigations with
respect to Unit 102. To the extent that Seller obtains Seller’s Actual Knowledge
of any material fact or condition relating to Unit 102 which would (i) make any
representation untrue were such representation applicable to Unit 102, or
(ii) the existence of which Seller could reasonably anticipate would impact
Purchaser’s desire to acquire title to Unit 102, Seller shall promptly disclose
such fact or condition to Purchaser in writing.

4. Addition of Unit 203. The following Section 12.24 is added to the Agreement:

12.24 Unit 203. The Parties agree and acknowledge that as of the Effective Date,
Seller does not own Unit 203, but rather has only a contractual right to
purchase Unit 203 and that the Parties intend that Sellers shall acquire fee
title to Unit 203 prior to Closing. Accordingly, the Parties agree and
acknowledge that none of the representations made by Sellers hereunder shall be
effective with respect to Unit 203 as of the Effective Date. If JEP acquires fee
title to Unit 203 prior to the Closing Date and delivers a certificate to
Purchaser making the same representations with respect to Unit 203 that the
Sellers have made in Section 6.1 with respect to the Portfolio (the “JEP Unit
203 Closing Certificate”), then, subject to Purchaser’s rights as set forth
elsewhere in the Agreement, Purchaser shall be obligated to take title to Unit
203. In the event that JEP does not own Unit 203 as of the Closing Date or is
not willing to deliver the JEP Unit 203 Closing Certificate, each of JEP and
Purchaser shall have the right to terminate this Agreement with respect to Unit
203 only (but not with respect to the remainder of the Portfolio), in which
event the Purchase Price shall be reduced by the amount of Nine Hundred Twenty
Seven Thousand Five Hundred and No/100 dollars ($927,500.00) and the Parties
rights with respect to the remainder of the Portfolio shall be unaffected. JEP
shall be obligated to deliver a JEP Unit 203 Closing Certificate unless JEP has
a bona fide, good faith belief that any representation set forth in Section 6.1
is untrue. While the representations contained herein are not to be deemed to
apply to Unit 203 prior to the date on which Sellers acquire title to Unit 203,
in the event that Purchaser discovers any state of facts which would make any
representation from any Seller untrue were such representation to be applicable
to Unit 203, then Purchaser shall have the right to terminate this Agreement
with respect to Unit 203 only (but not with respect to the remainder of the
Portfolio), in which event the Purchase Price shall be reduced by the



--------------------------------------------------------------------------------

amount of Nine Hundred Twenty Five Thousand and No/100 dollars ($925,000.00) and
the Parties rights with respect to the remainder of the Portfolio shall be
unaffected. At all times prior to Closing, Sellers shall reasonably cooperate
with Purchaser in Purchaser’s due diligence investigations with respect to Unit
203, and shall use commercially reasonable efforts to cause Aceland to
reasonably cooperate with Purchaser in Purchaser’s due diligence investigations
with respect to Unit 203. To the extent that Seller obtains Seller’s Actual
Knowledge of any material fact or condition relating to Unit 203 which would
(i) make any representation untrue were such representation applicable to
Unit 203, or (ii) the existence of which Seller could reasonably anticipate
would impact Purchaser’s desire to acquire title to Unit 203, Seller shall
promptly disclose such fact or condition to Purchaser in writing.

5. Surviving Purchase Right. The following Section 12.25 is added to the
Agreement:

“12.25 Surviving Purchase Right. In the event that Seller does not acquire title
to Unit 101, Unit 102, Unit 203, Unit 204, or Unit 205 (each an “Additional
Unit”) but then acquires title to any such Additional Unit on or prior to
July 31, 2013, then Purchaser may in its sole and absolute discretion elect to
purchase said Additional Unit and Seller shall be obligated to sell such
Additional Unit to Purchaser upon the terms herein provided. The terms of this
Section 12.25 shall survive Closing.

(a) Additional Unit Purchase Price. The purchase price for such Additional Unit
shall be equal to the amount by which the Purchase Price was reduced at Closing
due to Seller not having acquired title to such Additional Unit prior to Closing
as provided for in Sections 12.20, 12.21, 12.22, 21.23, and 12.24, as applicable
(each, an “Additional Unit Purchase Price”).

(b) Additional Unit Closing Date. The closings for such Additional Units (each,
an “Additional Unit Closing”) shall take place on or before August 16, 2013 or
such other time as agreed to by the parties.

(c) Seller’s Additional Unit Closing Deliveries. Seller shall be obligated to
deliver to Purchaser at each Additional Unit Closing the following: (i) Deed;
(ii) an Assignment of Leases and Service Contracts; (iii) a certificate of
non-foreign status; (iv) a Bill of Sale; (v) a Title Affidavit; (vi) a closing
statement itemizing the Additional Unit Purchase Price and all adjustments
thereto; (vii) an Association Estoppel regarding such Unit; (viii) a Tenant
Estoppel relating to any then current Lease for such Additional Unit or portion
thereof; and (ix) a certificate to Purchaser making the same representations
with respect Such and Additional Unit that the Sellers have made in Section 6.1
with respect to the Portfolio.

(d) Purchaser’s Additional Unit Closing Deliveries. Purchaser shall be obligated
to deliver to Seller at each Additional Unit Closing the applicable Additional
Unit Purchase Price via wired funds for the benefit of Seller.



--------------------------------------------------------------------------------

(e) Treatment of Additional Unit Transactions. Each acquisition of an Additional
Unit at an Additional Unit Closing shall be treated as part of the Purchaser’s
acquisition of the Portfolio and subject to the terms of this Agreement.”

6. Amendment to Exhibit A. The description of the JEP Units in Exhibit A is
amended to read as follows:

All units of the Jefferson Medical Commons Condominium, 120 Hospital Drive,
Jefferson City, TN as described in the Jefferson Master Deed (the “JEP Units”).

7. Amendment to Schedule 3.3. Schedule 3.3 to the Agreement is replaced by
Schedule 3.3 attached to this Amendment.

8. Additional Defined Terms. The following additional Defined Terms are added to
Article 1 of the Agreement:

“Additional Unit” shall have the meaning set forth in Section 12.25.

“Additional Unit Closing” shall have the meaning set forth in Section 12.25.

“Additional Unit Purchase Price” shall have the meaning set forth in
Section 12.25.

“BP” shall mean Byrdbrain Properties, G.P., a Tennessee general partnership.

“JEP Unit 101 Closing Certificate” shall have the meaning set forth in
Section 12.22.

“JEP Unit 102 Closing Certificate” shall have the meaning set forth in
Section 12.23.

“JEP Unit 203 Closing Certificate” shall have the meaning set forth in
Section 12.24.

“JEP Unit 204 Closing Certificate” shall have the meaning set forth in
Section 12.21.

“MCP” shall mean Mossy Creek Properties, G.P., a Tennessee general partnership.

“Unit 101” shall mean condominium unit 101 in the JEP Building.

“Unit 102” shall mean condominium unit 102 in the JEP Building.

“Unit 203” shall mean condominium unit 203 in the JEP Building.

9. Amended Defined Terms. The following Defined Terms are amended in their
entirety to read as follows:



--------------------------------------------------------------------------------

“Purchase Price” shall mean shall mean Fifty-Nine Million Five Hundred Seven
Thousand Five Hundred Dollars ($59,507,500.00), inclusive of the Earnest Money,
and which shall be adjusted or reduced at Closing pursuant Articles VIII and/or
XII of this Agreement.

10. Ratification. All of the terms, covenants, conditions, representations and
warranties set forth in the Agreement shall continue in full force and effect
and are hereby ratified and affirmed.

11. Counterparts. This Fourth Amendment may be executed in two or more
counterparts, either electronically or manually, and manually-executed
counterparts may be delivered in faxed or scanned electronic form, each of which
(whether originally executed or such a faxed or scanned electronic document)
shall be deemed an original, and all of which together shall constitute one and
the same instrument. In making proof of this Fourth Amendment, it shall not be
necessary to produce or account for more than one counterpart hereof signed by
each of the parties.

Signatures on following page



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sellers and Purchaser have executed this Fourth Amendment
effective as of the day and year written above.

 

PURCHASER: CHP PARTNERS, LP, a Delaware limited partnership By: CHP GP, LLC, a
Delaware limited liability company., its general partner By: CNL Healthcare
Properties, Inc., a Maryland corporation, its sole member   By:  

/s/ Tracey B. Bracco

  Name:  

Tracey B. Bracco

  Title:  

Vice President

  Date:  

6-27-13



--------------------------------------------------------------------------------

  SELLERS: JEFFERSON EQUITY PARTNERS, LLC, a Tennessee limited liability
company, By:  

/s/ Norman T. Brinkman

Title:  

Managing Member

Date:  

6-27-13

KNOXVILLE EQUITY PARTNERS, LLC, a Tennessee limited liability company, By:  

/s/ Norman T. Brinkman

Title:  

Managing Member

Date:  

6-27-13

EMORY DEVELOPMENT PARTNERS, LLC, a Tennessee limited liability company, By:  

/s/ Norman T. Brinkman

Title:  

Managing Member

Date:  

6-27-13

OAK HILL PARTNERS, LLC, a Tennessee limited liability company, By:  

/s/ Norman T. Brinkman

Title:  

Managing Member

Date:  

6-27-13



--------------------------------------------------------------------------------

SCHEDULE 3.3

ALLOCATION OF PURCHASE PRICE AND EARNEST MONEY

[Intentionally Omitted]